Appeal by the defendant from an amended judgment of the County Court, Westchester County (West, J.), rendered June 19, 1991, revoking a sentence of probation previously imposed by the same court, upon his admission that he had violated a condition thereof, and imposing a sentence of imprisonment upon his conviction of criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, unauthorized use of a motor vehicle in the third degree, reckless driving, and speeding, upon his plea of guilty.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v *559Gonzalez, 47 NY2d 606). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.